     Case 2:17-cv-02289-WBS-CKD Document 85 Filed 05/27/20 Page 1 of 2

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   CARA ELNESS,                             No. 2:17-cv-02289 WBS CKD
13                  Plaintiff,

14         v.                                 ORDER RE: MOTION FOR
                                              ATTORNEY’S FEES
15   SANGHA AND SONS, LLC, dba
     QUALITY INN & SUITES CAMERON
16   PARK; AMARJIT SINGH SANGHA aka
     “ADAM”; and DOES 1-10,
17   INCLUSIVE,

18                  Defendants.

19

20                                 ----oo0oo----

21              Plaintiff filed a motion for attorney’s fees on April

22   28, 2020, and defendants submitted a statement of non-opposition

23   on May 23, 2020.     (Docket Nos. 82, 83.)     In light of defendants’

24   non-opposition and the court’s evaluation of the present motion,

25   the court finds plaintiff is entitled to attorney fees,

26   litigation expenses, and costs as a prevailing party and shall be

27   awarded the same in the requested sums.        Plaintiff is hereby

28   awarded $95,129.50 in attorney’s fees and $10,457.25 in
                                          1
     Case 2:17-cv-02289-WBS-CKD Document 85 Filed 05/27/20 Page 2 of 2

1    litigation expenses and costs, for a total award of $105,586.75.1

2               IT IS SO ORDERED.

3    Dated:    May 27, 2020

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25         1   The court declines plaintiff’s request to impose a time
26   limit for payment. As noted by the defendants, the hospitality
     industry has been decimated by the public response to the COVID-
27   19 pandemic. Defendants assert that they have no ability to
     immediately pay the judgment, and the court will not order them
28   to do so within fourteen days.
                                     2
